 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
       EFREN DANIELLE BULLARD,                          Case No. 1:17-cv-00328-LJO-JDP
11
               Plaintiff,                               ORDER GRANTING PLAINTIFF’S
12                                                      MOTION TO EXTEND TIME FOR
                             v.                         DISCOVERY FOR DEFENDANT KISTER-
13                                                      COOPER
       BENSON, et al.,
14                                                      ECF No. 67
               Defendants.
15

16

17             Plaintiff Efren Danielle Bullard is proceeding without counsel in this civil rights action
18   brought under 42 U.S.C. § 1983. On February 15, 2019, plaintiff moved the court to modify the
19   scheduling order to allow “an additional (60) sixty days for discovery only for Defendant Kister-
20   Cooper.” ECF No. 67 at 1. Plaintiff explains that more time is necessary because defendant
21   Kister-Cooper, who was originally named by plaintiff as Jane Doe, only recently filed an answer.
22   Id. On March 8, 2019, defendants filed a statement of non-opposition to plaintiff’s motion. ECF
23   No. 68.
24             Good cause appearing, plaintiff’s motion, ECF No. 67, is granted. With regard to
25   defendant Kister-Cooper only, the discovery deadline, currently set for March 6, 2019, ECF No.
26   50, is extended to May 5, 2019. Considering this extension, the court will also extend the
27   dispositive motion deadline for all parties, currently set for April 6, 2019, ECF No. 50, to June 5,
28
                                                          1
 1   2019.

 2   IT IS SO ORDERED.
 3

 4   Dated:   March 12, 2019
                               UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               2
